AFFIRMED; Opinion Filed February 27, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00633-CV

                     THOMAS J. ELLIS, Appellant
                                V.
 THE RENAISSANCE ON TURTLE CREEK CONDOMINIUM ASSOCIATION, INC.,
                            Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01827-C

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Moseley
       Thomas J. Ellis owned a condominium at The Renaissance on Turtle Creek. He now

appeals from the trial court’s order granting possession of the condominium to The Renaissance

on Turtle Creek Condominium Association, Inc. (Association) after the Association purchased

the condominium at a sheriff’s sale. Ellis presents a single issue: “Did the Justice Court lack

jurisdiction on the forcible detainer given there was (and still is) a clear dispute over proper title

and the superior right to immediate possession?” The background of the case and the evidence

adduced below are well known to the parties; thus, we do not recite them here. Because the

dispositive issue is settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a),

47.4. Because Ellis’s amended brief does not comply with our appellate rules, we conclude

nothing is presented for review and we affirm the trial court’s judgment.
        Ellis has represented himself throughout this case. Although he is pro se, Ellis is required

to adhere to the rules of evidence and procedure, including our appellate rules of procedure. See

Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no

pet.). Our appellate rules have specific requirements for briefing that require, among other

things, that an appellant provide a statement of the case, which includes references to the record;

a statement of facts, which includes references to the record; a summary of the argument; and an

argument that is clear and concise with appropriate citations to authorities and the record. TEX.

R. APP. P. 38.1 (d), (g), (h), and (i). Only when we are provided with proper briefing may we

discharge our responsibility to review the appeal and make a decision that disposes of the appeal.

We are not responsible for searching the record for facts that may be favorable to a party’s

position. See Bolling, 315 S.W.3d at 895. If we did so, even for a pro se litigant untrained in

law, we would be abandoning our role as judges and become an advocate for that party. See id.

        When deciding whether an appellant’s brief is deficient, we do not adhere to any rigid

rule about the form of a brief. Pro se litigants may not be versed in the form of briefing favored

by seasoned appellate practitioners. We do, however, examine briefs for compliance with

prescribed briefing rules, including rule 38.1. TEX. R. APP. P. 38.1. If we can conclude a brief

complies with the Texas Rules of Appellate Procedure, we submit the appeal for review and

decision on the merits. In this case, we conclude Ellis’s amended brief fails to comply with our

briefing rules.

        Although Ellis presented an issue as he was required to do by rule 38.1(f), his amended

brief does not make any argument about the justice court’s jurisdiction. Rather, his amended

brief provides a history of his disputes with the Association (without any citations to the record).

The amended brief also includes a section titled “Statement of Facts;” not only do the statements

in this section not state the facts relating to this appeal, but the section includes no citations to the

                                                  –2–
record. There are not any citations to the record anywhere in Ellis’s amended brief. Bare

assertions of error without citation to the record waive error. Washington v. Bank of New York,

362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). Further, although Ellis’s amended brief

includes a list of authorities, he does not make any argument citing authorities.

       We gave Ellis an opportunity to cure the defects in his briefing. Ellis filed his initial brief

on August 30, 2013. On September 10, 2013, we notified Ellis that his brief was deficient and

provided him with an opportunity to amend. Ellis’s amended brief was received on September

20, 2013. However, his amended brief also does not comply with our briefing rules.

       Because Ellis’s amended brief does not provide a statement of the case, a proper

statement of facts, which includes references to the record, a summary of his argument, or an

argument that is clear and concise with appropriate citations to authorities and the record, his

amended brief fails to comply with our rules. See TEX. R. APP. P. 38.1 (d), (g), (h), and (i);

Bolling, 315 S.W.3d at 896. Ellis has failed to present his argument for review and has waived

his complaint.

       We affirm the trial court’s judgment.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
130633F.P05                                           JUSTICE




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

THOMAS J. ELLIS, Appellant                            On Appeal from the County Court at Law
                                                      No. 3, Dallas County, Texas
No. 05-13-00633-CV          V.                        Trial Court Cause No. CC-13-01827-C.
                                                      Opinion delivered by Justice Moseley.
THE RENAISSANCE ON TURTLE                             Justices Francis and Lang participating.
CREEK CONDOMINIUM
ASSOCIATION, INC., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee The Renaissance on Turtle Creek Condominium
Association, Inc. recover its costs of this appeal and the full amount of the trial court’s judgment
from appellant Thomas J. Ellis.


Judgment entered this 27th day of February, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –4–